      Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


    JORGE CORTÉS-MORALES,
         Petitioner,
                                              Civil No. 17-2237 (FAB)
                   v.
                                                      related to
    UNITED STATES OF AMERICA,                Criminal No. 05-424 (FAB)

         Respondent.



                             OPINION AND ORDER

BESOSA, District Judge.

       Before the Court is Petitioner Jorge Cortés-Morales (“Cortés-

Morales”)’ pro-se motion to vacate, set aside, or correct his

sentence in Criminal Case No. 15-462, pursuant to 28 U.S.C. section

2255, with Supplement (“section 2255”),(Civil Docket Nos. 1 & 1-

1); Petitioner’s Supplemental Brief in Support of his Motion to

Vacate, 1 (Civil Docket No. 13); the Government’s Response, (Civil

Docket No. 14); Petitioner’s Reply to the Government’s Response

(Civil Docket No. 19); and Petitioner’s Second Supplemental Brief

in Support of his Motion to Vacate (Civil Docket No. 21). For the

reasons set forth below, the Court DENIES petitioner’s request,




1 In his original filing, Cortés-Morales raised a claim based on Johnson v.
United States, 135 S.Ct. 2551 (2015), and the Court appointed counsel Jose C.
Romo-Matienzo to act as counsel for petitioner for his Johnson II claim, (Civil
Docket entry dated 10/11/2017).
     Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 2 of 14



Civil No. 17-2237(FAB)                                                             2

and dismisses petitioner’s motion to vacate his sentence as well

as all his subsequent filings, with prejudice.

I.      BACKGROUND

        On December 7, 2005, Cortés-Morales was charged in a three

count Indictment with possession with intent to distribute heroin

and cocaine,        in   violation     of   21   U.S.C.   sections    841(a)(1)    &

(b)(1)(C), (count one); possessing, carrying and using firearms

during and in relation to a drug trafficking offense, in violation

of 18 U.S.C. section 924(c)(1), (count two); and being a convicted

felon in possession of a firearm/armed career criminal in violation

of 18 U.S.C. section 922(g)(1)/924(e),(count three).                      (Criminal

Docket No. 1).

      On February 20, 2006, Cortés-Morales pled guilty to count

three    of   the    indictment.        (Crim.     Docket    Nos.    18   and   20).

Subsequently, the Court sentenced Cortés-Morales to a term of

imprisonment of two hundred ten months.              (Crim. Docket No. 31).

      A month after entering judgment, the Court set a hearing

pursuant to Federal Rule of Criminal Procedure 35 (“Rule 35”).

(Crim. Docket No. 34.)          Rule 35 sets forth the procedure to correct

a reduce a sentence pursuant to certain circumstances, such as an

arithmetical    error      or    if   the   defendant     rendered    “substantial

assistance” to the United States.                Fed. R. Crim. Pro. 35.         In a

post-judgment       memorandum,       Cortés-Morales      requested    an   amended
       Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 3 of 14



Civil No. 17-2237(FAB)                                                           3

sentence for assisting the United States “in investigating or

prosecuting another person.”           Crim. Docket No. 38; see Fed. R.

Crim. Pro. 35(b). 2         The United States disagreed.           Id.     Cortés-

Morales retorted, asserting that “the government is not acting in

good faith.”       Id. at p. 5.

        On February 2, 2007, Cortés-Morales filed a pro-se motion to

reduce     his   sentence    (Crim.   Docket   No.   43.) 3   He    purportedly

provided information to the United States in a succession of

interviews, and helped resolve criminal cases.                Id.        Also, the

Assistant United States Attorneys allegedly took advantage of him.

Id. Cortés-Morales requested that the Court take note of all the

information he provided, and reduce his sentence pursuant to Rule

35 (Crim. Docket No. 43).

        On February 6, 2007, Cortés-Morales filed his first Motion to

Vacate Sentence pursuant to 28 U.S.C. section 2255.                Crim. Docket

No. 45; Civil Case No. 07-1107(JAF).

        On February 20, 2007, the Government filed its Opposition to

the Motion Requesting Reduction of sentence. (Crim. Docket No.

46.) In its motion, the United States contends that the information

provided by Cortés-Morales was sparse and insufficient to advance


2 Cortés-Morales’ criminal docket reflects a series of sealed documents related

to Rule 35.    Out of an abundance of caution, and in order to maintain the
documents sealed, the Court will not refer to their contents.

3   The motion was filed in the Spanish language and not under seal.
     Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 4 of 14



Civil No. 17-2237(FAB)                                                        4

any investigation. (Crim. Docket No. 46.) It requested the denial

of a Rule 35 reduction of sentence.           Id.

         On February 22, 2007, the Court issued an Order denying

Cortés-Morales’ Motion for reduction of sentence. (Crim. Docket

No. 47).

         On March 28, 2008, the Court entered judgment as to Cortés-

Morales’ original 2255 Petition.         (Civil Case No. 07-1107(JAF)).

The Court granted the 2255 motion in part, “for the limited purpose

of amending the judgment to impose a concurrent sentence.”                Id.,

Docket No. 10 at p. 8.           The petition was denied on all other

grounds.      (Crim. Docket No. 53).

         On April 3, 2008, in alignment with the Court’s judgment in

Civil Case No. 07-1107(JAF), the Court entered an amended judgment

in   Criminal     Case   No.   05-424(FAB),    for   the    sole   purpose   of

clarifying that Cortés-Morales’ term of imprisonment was to run

concurrently with his Puerto Rico sentence.                 (Crim. Docket No.

54.) 4

         On May 15, 2008, Cortés-Morales appealed his sentence in Civil

Case No. 07-1107(JAF), (Civil Docket No. 12.)              On May 15, 2008, he

filed a Motion for Certificate of Appealability. (Case No. 07-

1107, Docket No. 14.)


4 Cortés-Morales’ original sentence of imprisonment of two hundred ten months
for violating Count Three of the Indictment remained the same. (Crim. Docket
No. 54.)
       Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 5 of 14



Civil No. 17-2237(FAB)                                                        5

        On June 17, 2008, the Court issued its Opinion & Order

concerning the requested Certificate of Appealability. In it the

Court stated: “Plaintiff argues that his conviction is barred by

the Double Jeopardy Clause because Puerto Rico is not a separate

sovereign from the United States . . . Because reasonable jurists

could debate the status of Puerto Rico with respect to the Double

Jeopardy Clause, we are required to grant Petitioner’s request for

a certificate of appealability.” 5         (Case No. 07-1107, Docket No.

17.)

        On December 23, 2009, the First Circuit Court of Appeals

entered its judgment stating: “Since the federal weapon offense to

which appellant pled guilty contains elements not present in any

of the Commonwealth offenses of which he was convicted, double

jeopardy does not apply to his case.         United States v. Marino, 277

F.3d 11, 39 (1st Cir. 2005).             Therefore, the district court

judgment denying the request for habeas relief is affirmed.”

Judgment, Cortés-Morales v. United States, No. 08-1741 (1st Cir.

Dec. 23, 2009).

        On June 23, 2016, six years after final judgment in his

original 2255 petition had been entered, Cortés-Morales requested


5 As to Cortés-Morales’ second argument, that his guilty   plea was not knowing,
intelligent and voluntary, the Court ruled that it was     knowing, intelligent,
and voluntary and, upon a review of the record, the        Court found that any
reasonable jurist would agree with the Court’s March 27,   2008 Opinion & Order,
(Case No. 07-1107, Docket No. 17.)
    Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 6 of 14



Civil No. 17-2237(FAB)                                                       6

leave to file a successive 2255 petition for relief with the First

Circuit Court of Appeals See COA No. 16-1822, application filed

6/23/2016).     Cortés-Morales sought to litigate his Johnson II and

double jeopardy     claims.    See    Commonwealth    of    Puerto   Rico   v.

Sánchez-Valle, 136 S. Ct. 1863 (2016).

     The Government filed its response to Cortés-Morales’ request

for leave, and conceded that his Johnson II sentencing claim was

not a second or successive petition that required authorization

pursuant   to    section   2255(h),    but   that   the    double    jeopardy

constituted a second successive Section 2255 petition which should

not be permitted, (See: COA 16-1822, response filed 12/21/2016).

     On February 14, 2017, the First Circuit Court of Appeals

issued its judgment and stated: “Since petitioner’s sentence was

amended after he filed his first habeas petition, his challenge to

his sentence, as the government concedes, is not successive.              See:

Magwood v. Patterson, 561 U.S. 320(2010).           Therefore, we deny as

unnecessary     petitioner’s   application     to    file    a   second     or

successive Section 2255 petition and direct the Clerk to transfer

the petition to the district court to be considered as his first

challenge to his new sentence.        We leave to the district court the

question whether petitioner may also challenge his conviction as

part of that challenge and express no opinion on the issue.”

(Criminal Docket No. 67).
      Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 7 of 14



Civil No. 17-2237(FAB)                                                       7

       With authorization from the First Circuit Court of Appeals,

Cortés-Morales commenced this action.        He sets forth two arguments

in support of the second section 2255 motion.               First, Cortés-

Morales argues that the underlying criminal action violates the

Double Jeopardy Clause because the Puerto Rico conviction is for

the same offense.       Case No. 17-2237, Docket No. 1; see Sánchez-

Valle, 136 S. Ct. 1863.         Second, he purports that Puerto Rico

conviction for aggravated assault is longer classified as a violent

crime pursuant to Johnson v. United States, 135 S.Ct. 2551 (2015).

Id.

       The Court does not have before it a typical section 2255

claiming ineffective assistance of counsel.          Before the Court are

two claims, a double jeopardy claim pursuant to Sánchez-Valle, and

a Johnson claim.

II. DISCUSSION

       A. Cortés-Morales’  Double  Jeopardy  claim   pursuant  to
          Commonwealth of Puerto Rico v. Sánchez-Valle, 136 S.Ct.
          1862 (2016).
         Cortés-Morales alleges that his federal conviction and

sentence    violate    the   Double   Jeopardy   Clause   because   he     was

previously prosecuted for the same offense in the Puerto Rico

Superior Court. (Crim. Docket No. 1-1).

       At the federal level, petitioner pled guilty to, and was

convicted of, violating 18 U.S.C. sections 922(g)(1) and 924(e) –
    Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 8 of 14



Civil No. 17-2237(FAB)                                                   8

being a convicted felon in possession of a firearm/armed career

criminal (Crim. Docket No. 31).      As stated in the Indictment, the

prior state conviction, No. AVI97GOO46, was for a felony aggravated

assault, with a term of imprisonment of two (2) years. (Crim.

Docket No. 1.)

     Whether petitioner’s federal conviction constituted double

jeopardy was previously reviewed and rejected by the First Circuit

Court of Appeals.      In his original 2255 petition for relief,

Cortés-Morales raised the issue of double jeopardy.         The district

court denied the claim, but issued a certificate of appealability

on the matter which the First Circuit Court of Appeals accepted

(Civil Case No. 07-1107(JAF)).

     The First Circuit Court of Appeals has previously stated that

“Since the federal weapon offense to which appellant pled guilty

contains elements not present in any of the Commonwealth offenses

of which he was convicted, double jeopardy does not apply to his

case.” (Case No. 07-1107, Civil Docket No. 21.)

     Sánchez-Valle presents a completely different set of facts

than those in Cortés-Morales’ federal conviction.            In Sanchez-

Valle, the Supreme Court of the United States held that:

     “the Commonwealth and the United States are not separate
     sovereigns.   That means the two governments cannot ‘twice
     put’ respondents Sanchez Valle and Gomez Vazquez ‘in
     jeopardy’ for the ‘same offense.’ U.S. Const., Amend.5.
    Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 9 of 14



Civil No. 17-2237(FAB)                                                       9

136 S. Ct. 1862 at 2264 (2016).

     The    facts   in   Sánchez-Valle    differ     from   the   facts     of

petitioner’s federal conviction.          The First Circuit Court of

Appeals has clearly held:

     Since the federal weapon offense to which appellant pled
     guilty contains elements not present in any of the
     Commonwealth offenses of which he was convicted, double
     jeopardy does not apply to his case. United States v.
     Marino, 277 F.3d 11, 39 (1st Cir. 2005). Therefore, the
     district court judgment denying the request for habeas
     relief is affirmed.” Cortés-Morales v. United States,
     (1st Cir. Judgment No. 08-1741, Dec. 23, 2009).

(Case No. 07-1107, Civil Docket No. 21.)

     Not only does the Supreme Court holding in Sánchez-Valle not

apply to this case, Cortés-Morales is precluded from relitigating

that which has already been decided.      The First Circuit of Appeals

has decided the issue on the merits, and petitioner is barred from

further raising the issue in a Section 2255 petition, United States

v. Escobar-de Jesús, 187 F.3d 148, 159-162 (1st Cir.1999), (cert.

denied, 528 U.S. 1176 (2000).       Accordingly, petitioner’s request

for 2255 relief based on a double jeopardy allegation is DENIED.

     B. The Johnson Claim

           Cortés-Morales alleges that his federal sentence as an

armed   career   criminal,   predicated   on   two    prior   Puerto      Rico

controlled substance convictions and a Puerto Rico aggravated

assault conviction, do not make him a career criminal, based on
   Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 10 of 14



Civil No. 17-2237(FAB)                                                    10

Johnson v. United States, 135 S. Ct. 2551 (2015).

     In Johnson the Supreme Court held that the “residual clause”

of the Armed Criminal Career Act (ACCA) was unconstitutionally

vague and that “imposing an increased sentence under the residual

clause of the ACCA violates the Constitution’s guarantee of due

process.” Id. at 2555-63. The ACCA provides for enhanced penalties

for defendants with three qualifying prior felony convictions for

either serious drug offenses or “violent felonies.”           18 U.S.C. §

924(e).   The ACCA defines a “violent felony” as a crime punishable

by imprisonment for a term exceeding one year “that- (1) has as an

element the use, attempted use, or threatened use of physical force

against the person of another; or (ii) is burglary, arson, or

extortion,   involves   use    of   explosives,   or   otherwise   involves

conduct that presents a serious potential risk of physical injury

to another.” 18 U.S.C. Sec. 924(C)(2)(B)(ii) (emphasis added).

The underlined portion is known as the “residual clause.”                The

Supreme   Court   determined    that    ACCA’s    “residual   clause”    was

unconstitutionally vague because its application was too “wide-

ranging” and “indeterminate.” Id.       On April 18, 2016, however, the

United States Supreme Court determined that Johnson II announced

a new substantive rule that applies retroactively to cases on

collateral review. Welch v. United States, 136 S. Ct. 1257 (2016).
   Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 11 of 14



Civil No. 17-2237(FAB)                                                   11

     Cortés-Morales   was   convicted    and   sentenced   for   being   a

convicted felon in possession of a firearm/Armed Career Criminal

in violation of Title 18, United States Code, Sections 922 (g)(1)

and 924 (e).   At the change of plea hearing, the Court specifically

informed petitioner that the crime for which he had been previously

convicted was a December 1997 conviction for aggravated assault,

for which Cortés-Morales was sent to prison for a term of two (2)

years, (C.O.P. Hrg. Crim. Docket No. 48 at p. 7).

     Article 95 of the Puerto Rico 1974 Penal Code typifies the

aggravated assault offense under various modalities, Laws of P.R.

Ann. tit. 33, sec. 4032.      The matter has already been addressed

and resolved by the First Circuit Court of Appeals in United States

v. Bauzó-Santiago, 867 F.3d 13 (1st Cir. 2017). The Bauzó-Santiago

court stated that:
      Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 12 of 14



Civil No. 17-2237(FAB)                                                        12

        felony aggravated assault under Article 95 ‘any person
        who used force or violence upon the person of another
        with the intent to injure him’ has committed the
        misdemeanor version of this crime. P.R. Laws Ann. tit.
        33, sec. 4031 (2001). The felony version -Bauzó’s crime
        of conviction 6- can be committed in one of seven
        different ways, and so the parties agree that the statute
        is divisible. Id. Sec.4032(2).    Bauzó argued [as does
        Cortés-Morales] that not all versions of the crime
        include an element of physical force capable of causing
        pain or injury, so the sentencing court clearly erred in
        counting his conviction as an ACCA predicate.          We
        disagree, the felony enhancements include the infliction
        of ‘serious bodily injury on the person assaulted or the
        use of deadly weapons under circumstances not amounting
        to an intent to kill or maim.’ Id. Sec. 4032(2)(b)(c).
        Thus, the text of sections 4031 and 4032 ‘strongly
        suggest that the statute’s physical-force element
        involves the kind of violent force’ required by ACCA’s
        force clause-force ‘capable of causing physical pain or
        injury to another person.’ Serrano-Mercado, 784 F.3d at
        845 (quoting Johnson I, 559 U.S. at 140); see United
        States v. Nieves-Borrero, 856 F.3d 5, 8-9 (1st Cir
        2017).” United States v. Bauzó, 867 F.3d at p. 27.

Because it is undisputed that Cortés-Morales was sentenced to a

term of imprisonment of two (2) years for his conviction for

aggravated      assault    or   aggravated    battery      (depending   on   the

translation) there is no doubt that the Article 95 modalities

applicable to him are all felonies, all of which, as previously

stated, can be construed to require force capable of causing

physical      pain   or   injury   to   another       person.    Consequently,

petitioner’s ACCA’s enhancement does not violate the Supreme Court

holding in Johnson.



6   It is also Cortés-Moralés’ crime of conviction.
      Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 13 of 14



Civil No. 17-2237(FAB)                                                                   13

       Finally,    Cortés-Morales        argues   that       his    prior    conviction

falls    beyond    of   the    purview    of   ACCA’s    force       clause,       so   the

sentencing court must have counted all his prior convictions under

the residual clause. Since the residual clause is invalid, Cortés-

Morales      alleges    that   he   is    entitled      to    re-sentencing.            As

established previously, it is not clear error for the sentencing

court to count Cortés-Morales’ predicated offenses under the force

clause,      and   petitioner’s      argument        fails         from     the    start.

Furthermore, petitioner has failed to meet his burden of showing

what error occurred, United States v. Reed, 830 F. 3d 1 (1st Cir.

2016).     Cortés-Morales’ Johnson claim is DENIED.

III. CONCLUSION

       For   the   reasons     stated,    Petitioner         Jorge   Cortés-Morales’

Motion pursuant to 28 U.S.C. section 2255 (Civil Docket No. 1.)

and all subsequent related filings are DENIED.                     (Civil Docket Nos.

1, 13, 19 & 21.)        This case is DISMISSED with prejudice.                    Judgment

shall be entered accordingly.

        If Petitioner files a notice of appeal, no certificate of

appealability shall issue because he has not made a substantial

___
   Case 3:17-cv-02237-FAB-MEL Document 24 Filed 03/29/21 Page 14 of 14



Civil No. 17-2237(FAB)                                                   14

showing of the denial of a constitutional right.          See 28 U.S.C.

§ 2253(c)(2).

     IT IS SO ORDERED.

     San Juan, Puerto Rico, March 26, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
